Citation Nr: 0733036	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-10 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for joint and muscle 
pain (claimed as fibromyalgia and myofascial pain syndrome), 
to include as due to an undiagnosed illness. 

2.  Evaluation of left ankle ligament strain, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  By a rating decision in February 2001, the 
RO denied the claim for service connection for fibromyalgia.  
In September 2001, the RO granted service connection for 
ligament strain, left ankle; a 0 percent disability was 
assigned, effective February 23, 2000.  The veteran perfected 
a timely appeal to both decisions.  Subsequently, in a March 
2005 rating action, the RO increased the evaluation for left 
ankle ligament strain from 0 percent to 10 percent, effective 
February 23, 2000.  A claimant is presumed to be seeking the 
highest rating available under law.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of a higher 
evaluation for the veteran's left ankle disorder remains in 
appellate status.  

In January 2006, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in September 2006.  The AOJ has noted that references 
to a 20 percent evaluation for the ankle were in error.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

2.  There is no competent evidence that the veteran is 
currently diagnosed with fibromyalgia or myofascial pain 
syndrome.  

3.  There is no competent evidence showing that the veteran 
currently has objective indications of a chronic undiagnosed 
illness manifested by muscle and joint pain.  

4.  The veteran's left ankle ligament strain is productive of 
dorsiflexion to 15 degrees; plantar flexion to 40 degrees; 
pain on motion; no swelling, inflammation, or deformity; mild 
tenderness on the lateral region of the ankle; normal 
inversion and eversion without limitation; and no change in 
passive or active range of motion on repetition.  


CONCLUSIONS OF LAW

1.  A disability manifested by muscle and joint pain, to 
include as due to an undiagnosed illness, was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2007).  

2.  Left ankle ligament strain is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in December 2004 from the RO to the veteran that 
was issued prior to the initial RO decision in March 2005.  
That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
October 2005 SOC and March 2007 SSOC were issued, each of 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  And, in March 2006, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the veteran on the disability rating or effective date 
elements of his claim, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
case, as the preponderance of the evidence is against the 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for the skin 
condition, given that the veteran has offered testimony at a 
hearing before the Board, given that he has been provided all 
the criteria necessary for establishing higher ratings, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision. Since the claim herein is being denied, 
such matters are moot.   


II.  Factual background.

The veteran's service medical records do not show complaints 
of, or treatment for, chronic joint or muscle pain.  On the 
occasion of his enlistment examination in December 1989, the 
veteran reported bruising his left foot in April 1989.  In 
October 1992, the veteran was seen for complaints of pain in 
the left foot.  The assessment was chronic foot pain.  He was 
next seen in January 1993 for reevaluation of his left ankle; 
the assessment was chronic left ankle pain.  The veteran was 
again seen in February 1993 with complaints of pain in the 
left ankle after walking long distances and running.  He 
reported being run over by a forklift in 1989; he was free of 
pain until he participated in increased activity in the last 
year.  The assessment was chronic left ankle pain.  

The veteran's initial claim for service connection for 
multiple disabilities (VA Form 21-526) was received in 
February 2000.  Submitted in support of the veteran's claim 
were VA progress notes, which show that the veteran underwent 
a Persian Gulf registry examination in January 2000, at which 
time he indicated that he did 33 parachute jumps in service; 
he complained of left lateral ankle pain since 1991, 
especially with prolonged walking.  The assessment was 
multijoint arthralgias, probably traumatic in origin.  

Of record is a lay statement from the veteran's brother, 
dated in May 2000, attesting to his complaints of chronic 
aches and pains.  A similar lay statement was submitted by 
the veteran's mother, also dated in May 2000.  She indicated 
that the veteran was in constant pain; in fact, on one 
occasion, he asked her what she took to make her joints feel 
better.  She further noted that there are days that his 
joints ache so bad that he unable to walk.  Similar 
statements were received from the veteran's wife and friends 
dated in June 2000.  

The veteran was afforded a VA examination in June 2000, at 
which time he complained of joint pains but the worst were 
low back and hip pain.  He was not aware of ever having been 
diagnosed as having fibromyalgia.  Following a physical 
examination, the examiner indicated that there was no 
evidence of fibromyalgia.  

An August 2000 VA progress note reflects that the veteran was 
seen at the rheumatology clinic for evaluation and treatment 
of low back pain, bilateral hip pain, and hand stiffness.  He 
denied any joint swelling.  Following a physical evaluation, 
he was diagnosed with hip pain, suspected osteoarthritis; and 
back pain-myofascial type.  He was subsequently referred to 
physical therapy for myofascial pain in the back.  

On examination in August 2001, the veteran indicated that he 
made 33 parachute jumps while in service, including landing 
on tarmac; he specially noted left ankle pain while on road 
marches.  The veteran reported that his left ankle pain and 
dysfunction has persisted as he works as a tennis coach.  He 
indicated that he has been unable to wear athletic shoes 
because pressure of the shoe on ligaments beneath the left 
lateral malleolus provokes pain.  He had no difficulty 
hopping on either foot, heel and toe walk, squat and raising.  
While seated on the examining table, examination of the left 
ankle was normal except for tenderness beneath the left 
lateral malleolus.  He had a full range of motion with 
dorsiflexion to 25 degrees, plantar extension to 45 degrees.  
He had full lateral motion, no angulation and no pain on 
motion.  The impression was left ankle lateral inframalleolar 
ligament strain.  

By a rating action in September 2001, the RO granted service 
connection for ligament strain, left ankle, evaluated as 0 
percent disabling.  

VA treatment records dated from January 2002 through 
September 2002 show that the veteran was seen on several 
occasions for evaluation of joint pains.  In January 2002, it 
was noted that the veteran was seen for follow up evaluation 
of myofascial pain, hip pain of unclear etiology.  The 
assessment was myofascial pain, arthralgias of hip unclear 
etiology and traumatic compression fracture lumbar spine.  A 
July 2002 progress note indicates that the veteran was seen 
for complaints of chronic joint pains.  The assessment was 
arthralgias, history of myofascial pain.  

The veteran was seen at a rheumatology clinic in October 2002 
for a follow up evaluation of myofascial pain and hip pain.  
The assessment was myofascial pain, now with loss of job and 
mental stresses.  

The veteran was afforded a VA examination in June 2004, at 
which time it was noted that he had been clearly diagnosed as 
having a lumbar spine disease.  The examiner related that the 
symptoms of which the veteran complained and which he 
considered to be fibromyalgia were hip pain, particularly the 
left hip, and bilateral calf pains.  It was also noted that 
rheumatologist explained that the veteran had myofascial pain 
involving the left hip and inguinal area.  The rheumatologist 
explained to the veteran that he had myofascial pain and that 
it was a more localized version of fibromyalgia and it's 
presumed that it was at this point that the veteran 
understood the diagnosis to be fibromyalgia, for there was no 
other indication in the file that the diagnosis of 
fibromyalgia had been applied to his condition.  He indicated 
that he continued to have left lateral ankle pain; he 
described tenderness consistently over the area inferior to 
the left lateral malleolus.  The veteran indicated that the 
ankle becomes increasingly painful the longer he's on his 
feet and the longer he walks.  He was not aware of any 
limitation of motion of the ankle except when he first gets 
up in the morning.  He noted that the ankle seemed to loosen 
up as he moved about.  On examination, it was noted that his 
gait was normal.  He was able to toe walk and heel walk.  He 
was able to fully squat, but he was able to do it only with 
his feet wide apart.  The appearance of the ankles was 
symmetrical.  However, there was some tenderness on the left 
in the area inferior to the lateral malleolus, the area of 
his complaint of pain.  There was significant restriction of 
the motion of the left ankle.  Dorsiflexion was to 20 degrees 
bilaterally, but plantar flexion was only 20 degrees on the 
left versus 40 degrees on the right.  Although pronation was 
30 bilaterally, supination was only 30 degrees on the left 
versus almost 50 degrees on the right.  The attempt at 
supination was accompanied by pain in the inframalleolar area 
laterally.  Deep tendon reflexes were intact, including knee 
and ankle reflexes, 2 to 3+.  There were no sensory 
abnormalities.  The impression was myofascial pain syndrome, 
involving particularly the left hip region and documented for 
years.  The examiner noted that the veteran has been 
diagnosed as having myofascial pain syndrome and it is also 
the opinion of the examiner that the veteran also has 
myofascial pain syndrome.  The veteran was also diagnosed 
with left ankle strain, with complaint of chronic pain, and 
with objective evidence of limitation of motion on today's 
examination.  

The examiner indicated that there was a present medical 
diagnosis that can be attributed to the fibromaylgia and that 
is the myofascial pain syndrome.  However, he stated that 
there was no evidence of, and therefore, it is not at least 
as likely as not that this condition is due to or the result 
of an inservice event, injury, disease, including treatment 
for an undiagnosed illness in service.  

The veteran was afforded another VA examination in May 2006, 
at which time he indicted that he had not had any left ankle 
surgery; he was not wearing any braces and he was not using 
any ambulatory aids.  The veteran indicted that the left 
ankle hurts 80 percent of the time; he rated the pain 2 to 8 
out of 10.  He reported no flare-ups; however, he noted that 
the pain goes up to an 8 with walking over 100 yards.  His 
gait was normal.  The examiner noted that the knees were not 
included as the veteran indicated that he was not claiming 
them or the wrists.  Examination of the left ankle revealed 
tenderness on the lateral ligament region to palpation.  
Manual muscle strength testing was 5/5.  There was no 
swelling.  Capillary circulation of the toes was normal.  
Range of motion in the left ankle revealed dorsiflexion to 15 
degrees and plantar flexion to 45 degrees.  Inversion was 20 
degrees and eversion was 20 degrees, with complaints of pain 
in terminal degrees.  There was no change with repeat 
dorsiflexion.  The examiner noted that the functional 
impairment in the left ankle was between slight and moderate; 
he had no weakness, fatigability or incoordination.  There 
was no evidence of myofascial syndrome and no evidence of 
fibromyalgia.  The examiner further explained that the 
somatic disorder with respect to the hips and lateral 
presidia regions were related to parachute jumps in service.  
He does not complain of any difficulty in the knees and the 
condition is presidia and not calf, right and left, and he 
does not complain of anything with respect to the right or 
left wrist.  

Rating decision in August 2006 granted service connection for 
chronic strain, left and right hip, as well as chronic 
strain, right and left presidia muscles.  


III.  Legal Analysis-Service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

With a number of exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that (1) became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a) (1).  

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) 
Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317(a) (2).  

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a) (3).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a) (4).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The evidence of record clearly shows that the veteran served 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Thus, he has qualifying service for 
consideration of the presumption of service connection for 
disabilities medically attributed to undiagnosed illness or 
an unexplained chronic multisymptom illness.  

As noted above, joint pain and muscle pain are objective 
signs of undiagnosed illness.  38 C.F.R. § 3.317(b).  In 
addition, fibromyalgia is considered a chronic illness 
subject to consideration of the presumption of service 
connection.  

With regard to the possibility of service connection for 
muscle and joint pains on a direct basis (i.e., other than 
due to an undiagnosed illness), service medical records do 
not show any treatment for, or a diagnosis of, a relevant 
condition during his service except for left ankle pain.  The 
Board notes here that service connection has been granted for 
ligament strain of the left ankle.  Service connection has 
also been established for painful joints that are associated 
with the chronic strain, right and left hip, and chronic 
strain in the left and right presidia.  With respect to the 
veteran's claimed painful joints-other than the left ankle, 
the hips and presidia areas, service medical records do not 
show any treatment for, or a diagnosis of, any other joints.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, there is no competent 
evidence which links any orthopedic disability to service 
other than of the left ankle, hips and presidia joints.  
Accordingly, the claim must be denied.  

The Board observes that, on VA examination in June 2004, the 
examiner noted that the only evidence of myofascial pain 
syndrome involved the hip region; he also noted that the 
veteran has not been thought to have fibromyalgia.  In this 
regard, as noted above, it is significant to point out that 
service connection has been established for the hips.  VA 
progress notes reflect that the veteran's complaints of joint 
pain have been attributed to a back disorder, diagnosed as 
spondylolisthesis, l5-S1, lumbar spine.  To the extent that 
the spondylolisthesis of the lumbar spine represents a known 
clinical diagnosis, it is not subject to service connection 
under the provisions of 38 C.F.R. § 3.317.  Moreover, service 
medical records are negative for a chronic back disorder, and 
no clinical evidence has been submitted to relate this to 
service.  

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a) (1) (ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).  

In this case, there is no competent or reliable evidence 
showing that the veteran has exhibited signs or symptoms 
involving muscle and joint pain which are manifestations of 
an undiagnosed illness.  

Additionally, there is no current diagnosis of fibromyalgia 
or myofascial pain syndrome.  Significantly, on VA 
examination in August 2006, the VA examiner stated that there 
was no evidence of myofascial syndrome and no evidence of 
fibromyalgia.  Although the veteran certainly complains of 
signs or symptoms which are often shown to be manifestations 
of an undiagnosed illness or a medically unexplained chronic 
multisymptom illness, the medical evidence in this case shows 
that complaints are associated with the diagnosed chronic 
strain of the hips and presidia joints.  Therefore, absent a 
separately diagnosed disability and/or competent evidence 
that the veteran has signs or symptoms of an undiagnosed 
illness or medically unexplained chronic multisymptom 
illness, service connection for joint and muscle pain, to 
include fibromyalgia and myofascial pain syndrome, is denied.  

While the veteran is competent to offer statements of first- 
hand knowledge that he experienced muscle and joint pain, as 
a lay person he is not competent to render a probative 
opinion on a medical matter, such as the etiology of any 
disability manifested by muscle and joint pain.  Bostain v. 
West, 11 Vet. App. 12, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also, Routen v. Brown, 
10 Vet. App. 183, 196 (19997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge.").  

Because there is no evidence of a current undiagnosed illness 
or qualifying chronic disability manifested by muscle and 
joint pain, the weight of the evidence is against the claim 
and the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.  

The Board therefore finds that the preponderance of the 
evidence is against the claim.  Accordingly, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable, and the Board finds that the veteran's claim of 
entitlement to service connection for a skin condition must 
be denied on any basis.  


IV.  Legal Analysis-Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition. It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2007).  After 
careful review of the evidentiary record, the Board concludes 
that the veteran's left ankle disability has not changed and 
a uniform evaluation is warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2007).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The veteran's right ankle disorder has been rated under the 
provisions of Diagnostic Code 5271.  Under Diagnostic Code 
5271 for limitation of motion of the ankle, a 10 percent 
evaluation may be assigned where the evidence shows moderate 
limited motion, and a 20 percent evaluation may be assigned 
for marked limited motion. The normal ranges of motion of the 
ankle are 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2007).  The functional impairment that can 
be attributed to pain, weakness, limitation of motion, and 
excess fatigability has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1995).  

Based on the foregoing evidence, the Board finds that the 
veteran's left ankle disability is manifested by subjective 
complaints of pain in the ankle, and clinical findings of 
moderate limitation of the motion of the ankle and painful 
motion that do not equate to marked limitation of motion or 
the functional equivalent of marked limitation of motion.  
Significantly, during the June 2004 VA examination, it was 
noted that dorsiflexiton was to 20 degrees, but plantar 
flexion was only 20 degrees on the left versus 40 degrees on 
the right.  And, attempts at supinaiton was accompanied by 
pain.  It is noteworthy that the veteran indicated that he 
was not aware of any limitation of motion of the ankle except 
when he first gets up in the morning.  More recently, during 
the VA examination in May 2006, the veteran reported no 
flare-ups.  While dorsiflexion was limited, plantar flexion 
was full; he did complain of pain in terminal degrees.  The 
examiner noted that no change was noted with repeat motion; 
no weakness, fatigability or incoordination was noted.  He 
described functional impairment between slight and moderate.   

In this case, the left ankle disability is manifested by such 
findings as limitation of motion and painful motion, 
objective findings of painful motion.  This has not, however, 
been equated to marked limitation of motion.  In fact, the 
May 2006 examiner noted that the veteran did not have 
increased symptoms following repetitive use, and he did not 
have flare-ups with the left ankle.  His strength remained at 
5/5.  The veteran's subjective complaints of pain, which have 
clinical support, do not provide a basis for a higher rating 
using 38 C.F.R. § 4.45, DeLuca, or related regulations and 
Court decisions.  The Board has also considered the lay and 
medical evidence; however, the findings prepared by skilled 
professionals are more probative of the degree of the 
veteran's impairment.  In sum, the veteran's actual 
limitation of motion is essentially the same as his 
functional restriction and such functional impairment does 
not approximate marked limitation of motion.

The Board has considered the veteran's left ankle disability 
in the context of other diagnostic codes to determine if a 
higher rating may be assignable under the criteria of such 
other codes.  However, in the absence of ankylosis, 
Diagnostic Codes 5270 and 5272 are not for application.  
Similarly, without evidence of malunion of the os calcis or 
astragalus, or of astragalectomy, Diagnostic Codes 5273 and 
5274 are not for application.  


Finally, the Board has considered the doctrine of benefit of 
the doubt and concludes that it does not provide a basis for 
the assignment of a higher rating in this case.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107; See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise).  In this case, there is no evidence 
suggesting that the veteran's left ankle disability is 
manifested by ankylosis, marked limitation of motion or 
nonunion of the os calcis or astragalus, or an 
astragalectomy.  Therefore, the preponderance of the evidence 
indicates that the criteria for a rating higher than 10 
percent have not been met.  


ORDER

Service connection for a muscle and joint pain disorder, to 
include fibromyalgia and myofascial pain syndrome, to include 
as due to an undiagnosed illness, is denied.  

A rating in excess of 10 percent for left ankle ligament 
strain is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 


 Department of Veterans Affairs


